IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 TYRONE PEELE,                               : No. 3 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 MICHAEL D. OVERMYER,                        :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of March, 2018, the Application for Leave to File Original

Process and the Petition for Writ of Habeas Corpus are DISMISSED.                  See

Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (providing that hybrid representation

is not permitted). The Prothonotary is DIRECTED to forward the filings to counsel of

record.